Title: To James Madison from William McIntosh and Alexander Cornells, 6 January 1810
From: McIntosh, William,Cornells, Alexander
To: Madison, James


D SirTuckabachee Square January 6—1810
It has been four or five years since we was to see you at the seat of Goverment—when we had the pleasure of seeing you—we agreed to ⟨lend?⟩ you a small path for the benefit of a mail path and our Brother white Travellers to pass through—and it has never been made yet, for the Officers that you send here is not Strait people—the first was Mr Bloomfield who came in this Country almost a Beggar. Colonel Hawkins our Agent employed him and said he was a Gentulman and a Straite man—we appointed him to Do this work—and we So Soon found him out to be a Rascall and not a Straite man. The next was Colo Wheton who Came on—and allmost distracted our Chiefs—and done nothing to the road But Hired that Rascall Bloomfield to Carry the mail to Fort Stoddert—and threatning to have a Big road—which the Chiefs thought our father President did not use aus [sic] well. The next was General Mereweather—who Came on—and Called a few Chiefs together—and said he was sent by you to make a road an Other way. We Told him—to go and make the path agreeably to our Treaty—with our Father the President and Secretary of War. When we was with them—and Colonel Hawkins—was not here—when General Mere[we]ather was out at this place—we Told him about It—but we dont think he has Told you of it and now that Rascall Bloomfield is Coming here again we thought proper to Inform you of it.
The first we Knew of Bloomfields working on the Path—He was about twenty five miles this side of the Ocmulgee—he Came to our Public meeting when the nation was together—and it was the day Colonel Hawkins was going home. Colonel Hawkins Brought him in the Square and Told us Bloomfield was sent by the Government of the United States to make the path Good for the mail Horses—and the Chiefs made him Know Answer—and in a day or Two we thought Bloomfield would do as before no Good But cavel—and we would write Colo Hawkins word that he must stop Bloomfield from working on the path—and that he would Let you Know Bloomfields Character—and How he Brought a Waggon—and Cut a large road twenty feet wide. Colonel Hawkins never Stopted him—nor I believe he never told you of it—and we was Obliged to Stop him for every young fealow Knew him to be a Rascall—and not a Strait man—and they would do him some injaurry before long and we dont want to have any of our people interrupting any other people. We want you to Send Some Strait man—and have the path done Good—let him Come to the Chiefs and they will Tell him what to Do and they will have our work done well—the Chiefs will not Refuse you any thing, you ask John B. Chandler Esq. wheather we ever refused him what he asked for—he asked us last winter for Some Bridges—and for Indians and half Breads to Settle on the path we gave him every thing which he asked for and he had it done directly—he is a Good man—and not always Specculating—telling—Lies—and Getting drunk—he does his business well—and such a Man we will Like—and help them. I am sorry that we have to Trouble you with our writing—but we dont think you Know all of this—and we think it our duty to inform you of it—and you will write us word what to do—and send your Letter to Mr Chandler post master—and he will Send it to us—and we Can Get som⟨e ma⟩n to read it—and we will have every thing done that you want.
We want to live freindly—and such men as have been here will always Keep us Confused—we want the path as bad as you—and Let us have some good man—so that we may have the work done well. Our hands are out to our Father President and all our Brother Officers. We are your freinds.

Signed—William McIntosh Speaker for the path
Alexander Cunnells [Cornells] Intreperter and Ch[i]efs of the Creek Nation
